Exhibit 10.5



 

September 28, 2004



 

Mr. Fred Cromer

Chief Financial Officer

ExpressJet Airlines, Inc.

1600 Smith Ave

Houston, TX 77002



Third Amendment to the Capacity Purchase Agreement



Gentlemen:



As you are aware, Continental Airlines, Inc. ("Continental") and ExpressJet
Airlines, Inc. ("Contractor"), are each parties to an Amended and Restated
Capacity Purchase Agreement dated as of April 17, 2002, as amended by the first
and second amendments thereto, dated March 27, 2003 and December 9, 2003,
respectively (as so amended, the "CPA").



Continental and Contractor each desire to amend the CPA as follows, such
amendments to be effective as of the date hereof:



Article 1 of the CPA is hereby amended to delete the definition of "Flight Hour
Agreement" and replacing it with the following:



Flight Hour Agreement

- means that certain Amended and Restated AE3007A Series Engine Fleet Hour
Agreement, dated as of September 28, 2004, between Allison Engine Company, Inc.,
doing business as Rolls-Royce Allison, and XJT.





Subsection 2.02(e) of the CPA is hereby amended by deleting such subsection and
replacing it with the following:



"Financial Arrangements. In connection with the withdrawal of any Covered
Aircraft from the capacity purchase provisions of this Agreement pursuant to
this Section 2.02, (i) Continental shall be responsible for all reasonable and
necessary direct out-of-pocket costs incurred by Contractor as a result of such
withdrawal, including without limitation the reasonable costs of terminating
facility leases and/or employees and disposing of Excess Inventory caused by
such withdrawal and any increased charges per scheduled block hour for Covered
Aircraft under Section 5.4.3 of the Flight Hour Agreement precipitated by the
return of any Covered Aircraft to Continental, but excluding any lost profits
and any other indirect costs; provided that Contractor shall use its reasonable
good faith efforts to mitigate any such costs; (ii) Continental shall meet and
confer with Contractor regarding the impact of the withdrawal on Contractor's
cash flow, and shall negotiate in good faith regarding the provision by
Continental of a credit facility for Contractor, if needed by Contractor as a
result of such withdrawal, for a term not to exceed two years, a size not to
exceed $75 million in the aggregate and at an interest rate equal to LIBOR plus
200 basis points; provided, that Continental has no obligation to provide such
credit facility; (iii) for each such withdrawn aircraft being retained by
Contractor, Contractor shall calculate a maintenance reimbursement equal to the
product of (x) Contractor's average cost of a heavy maintenance visit for such
aircraft type during the previous six months and (y) a fraction, the numerator
of which is the number of hours remaining until the next heavy maintenance visit
for such aircraft minus one-half of the total number of hours allowable between
heavy maintenance visits for such aircraft, and the denominator of which is the
total number of hours allowable between heavy maintenance visits for such
aircraft, and at the time of such withdrawal (I) Continental shall pay
Contractor an amount equal to such maintenance reimbursement, if the numerator
of such fraction is less than zero, (II) Contractor shall pay Continental an
amount equal to such maintenance reimbursement, if the numerator of such
fraction is greater than zero, and (III) there shall be no maintenance
reimbursement payable pursuant to this clause (iii) if the numerator of such
fraction is equal to zero; (iv) Continental will be responsible for costs, and
shall be entitled to any savings, arising under the Flight Hour Agreement
related to Uncovered Aircraft operated by third-party operators; and (v) for
each such withdrawn aircraft being retained by Contractor, if Continental shall
have previously reimbursed Contractor for the cost of any engine life-limited
component pursuant to Paragraph B(3) of Schedule 3 which component is installed
in such aircraft, then Contractor shall pay to Continental an amount equal to
the cost of such life-limited component multiplied by a fraction, the numerator
of which is the number of hours remaining in the life of such life-limited part,
and the denominator of which is the total number of hours in the life of such
life-limited part. Contractor may elect, in lieu of making the payment
contemplated by clause (v) above, to pay such amount plus accrued interest,
which interest shall accrue monthly at the interest rate used in the Uncovered
Aircraft Sublease for such aircraft to determine the lease payments thereunder,
in equal monthly installments over the remaining term of the Uncovered Aircraft
Sublease with respect to such aircraft."

Continental and Contractor agree that the rates set forth on Appendix 22D will
be inclusive of all costs associated with the Flight Hour Agreement.



Capitalized terms not defined herein shall be defined as provided in the CPA.
Except as specifically amended or modified hereby, the CPA shall remain in
effect as written. This Amendment may be signed in counterparts.

If Contractor is in agreement with the above, please indicate its agreement by
having an authorized representative sign below in the space provided and return
a signed copy of this Amendment to the undersigned at the address above.



 

 

Very truly yours,



 

Continental Airlines, Inc.



/s/ Mark Erwin



 

Mark Erwin



Senior Vice President





 

 

Agreed: EXRESSJET HOLDINGS, Inc.

XJT HOLDINGS, Inc.

EXRESSJET AIRLINES, Inc.



/s/ Fred Cromer



 

By: Fred Cromer

Vice President and

Chief Financial Officer